NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                         DEC 21 2017
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

BALBIR SINGH,                                    No.    16-73683

                Petitioner,                      Agency No. A070-970-501

 v.
                                                 MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                      On Petition for Review of an Order of an
                          Immigration Judge’s Decision

                           Submitted December 18, 2017**

Before:      WALLACE, SILVERMAN, and BYBEE, Circuit Judges.

      Balbir Singh, a native and citizen of India, petitions pro se for review of an

immigration judge’s (“IJ”) determination under 8 C.F.R. § 1208.31(a) that he did

not have a reasonable fear of persecution or torture and thus is not entitled to relief

from his administrative removal order. We have jurisdiction under 8 U.S.C.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1252. We review for substantial evidence the IJ’s factual findings. Andrade-

Garcia v. Lynch, 828 F.3d 829, 833 (9th Cir. 2016). We deny the petition for

review.

      Substantial evidence supports the IJ’s conclusion that Singh failed to

demonstrate a reasonable possibility of persecution on account of a protected

ground. See Ayala v. Holder, 640 F.3d 1095, 1097-98 (9th Cir. 2011)

(mistreatment motivated purely by personal retribution does not bear a nexus to a

protected ground); Gonzalez v. Holder, 641 F.3d 333, 338 (9th Cir. 2011)

(testimony of petitioner’s belief that relocation would not be safe or reasonable

was, by itself, insufficient to meet petitioner’s burden of proof).

      Substantial evidence also supports the IJ’s conclusion that Singh failed to

demonstrate a reasonable possibility of torture by or with the consent or

acquiescence of the government. See Andrade-Garcia, 828 F.3d at 836-37.

      We reject, as unsupported by the record, Singh’s contentions that the IJ

violated his due process rights. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir.

2000) (requiring error to prevail on a due process claim).

      PETITION FOR REVIEW DENIED.




                                           2                                   16-73683